                             !
        i        *   Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 1 of 45



                                              THE STATE OF TEXAS
         NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your attorney do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you.”

TO: WAL-MART STORES TEXAS, LLC, who may be served with process through its registered agent, CT
CORPORATION SYSTEMS at 1999 BRYAN ST., STE. 900, DALLAS, TX 75201 or wherever he/she may be found.

Greetings:
        You are hereby commanded to appear by filing a written answer to the Plaintiff’s Original Petition, Request for
Disclosure, Request for Production and Interrogatories at or before ten o’clock A.M. of the Monday next after the
expiration of twenty days after the date of service of this citation before the Honorable County Court at Law Number 6,
El Paso County, Texas, at the Court House of said County in El Paso, Texas.
        Said Plaintiffs Petition was filed in said court on this the 28th day of June, 2019, by Attorney at Law, GEOFFREY

A. BORSCHOW, 1231 E. MISSOURI, EL PASO, TEXAS 79902 in this case numbered 2019DCV2468 on the docket of
said court, and styled:
                             c                 ANA A. MORAN
                                                    VS.
                                 WAL-MART STORES TEXAS, LLC AND WALMART INC.

        The nature of Plaintiffs demand is fully shown by a true and correct copy of the Plaintiff’s Original Petition,
Request for Disclosure, Request for Production and Interrogatories accompanying this citation and made a part
hereof.

         The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.

        Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 29th day of July, 2019.

Attest: NORMA FAVELA BARCELEAU, District Cle                            ty, Texas.

                       CLERK OF THE COURT         ,                                                                ., Deputy
                 NORMA FAVELA BARCELEAU                                                Mercedes Olivas
                           District Clerk         I
                   El Paso County Courthouse 1
                 500 E. SanjAntonio Ave, RM 103                            'CERTIFICATE OF DELIVERY BY MAIL
                      El Paso Texas, 79901               Cq |js't'Mjpreby    certify that on the 1&T** day of
                              ATTACH                                       Tore at SvOoPM I mailed to
                       RETURN RECEIPTS                  UJAL-MAtfr                         ic       tvajvaiiNA Tf> ns Rc&wnrftfb
                            f WITH
                  ADDRESSEE'S SIGNATURE                 A&tvr, CT CfrAfoAAnou                                   defendant(s)
        Rule 106 (a) (2) the citation shall be served by           by registered mail or certified mail with delivery
        mailing to the defendant by Certified Mail Return
                                                                   restricted to addressee only, return receipt requested,
        receipt requested, a true copy of the citation.
        Sec. 17.027 Rules of Civil Practice and                    a true copy of this citation with a copy of the
        Remedies Code if not prepared by Clerk of                  Plaintiff’s Original Petition, Request for
                            1
        Court.
                            )                                      Disclosure, Request for Production and
                     AyAAr_i                   Sow.                 Interrogatories attached thereto.
        *NAME OF PREPARER                           TITLE
            /073J STftF/frl.YAu MI-
        ADDRESS?                 _

        CITY                          STATE           ZIP
                                                                                     EH Pa* Ar^ota^m/ce Blocks L>cftv»ce
                             1
                                                                   TITLE
                             c
                             i
                                                            EXHIBIT
                             1
                                                              "A"
                                                                                                  .t
                                                                          I
                    Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 2 of 45                                  I
                                                                                                  :x$

                                               RETURN OF SERVICE

                                                                                                  1>
Delivery was completed on                                      delivered to.
                                                              ___as evidence by Domestic Rdturn Receipt PS Form 3811
attached hereto.                                                                                  i
        The described documents were not delivered to the named recipient. The certified mail envelope was returned
                                                                                              >
undelivered marked_____________________
                                                                                            5•>
                                                                                                  f
        This forwarding address was provided:

                                                                                                  1
                                                                                                   t

                                                                     El Paso County, Texas
                                                         By:                                       r
                                                                      Deputy District Clerk
                                                                                  OR               -
                                                                                                   i..



                                                                  Name of Authorized Person^
                                                                                                   f
                                                         By:
                                                                                                  t




                                     VERIFICATION BY AUTHORIZED PERSON                            L
                                                                                                  ■v



State of Texas
                                                                                                   l
                                                                                                   -.1


County of El Paso                                         \      ^                         1
       Before me, a notary public, on this day personally appeared^ VS_____________ , known to me to be the person
whose name is subscribed to the foregoing Returrjfpf Sei^icelj^being^by me first duly swortf, declared, “I am

disinterested party qualified to make an oath of thMj^fact anopM^mentspbntained in the Return of Service and true and
correct."                                           \>N/- -.£/
                                                                                                   i
                                                                                                   }

                                                                               Subscribed and sworn to be on this       day
                                                                                of
                                                                                                   51
                                                                                                    <
                                                                                                   s
                                                                                                  .(
                                                                               Notary Public, State of _
                                                                               My commission expires:
                                                                                                   S
                                                                                                    s
                                                                                                   *

                                                  ;
                                                                                                   I
                                                                                                    X


                                                                                                    I
                                                                                                    S)
                                                                                                    V
                           !'
                t   Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 3 of 45



                                           THE STATE OF TEXAS
         NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your attorney do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you.”

TO: WALMART INC., who may be served with process through its registered agent, CT CORPORATION SYSTEMS at
1999 BRYAN ST., STE. 900, DALLAS, TX 75201 or wherever he/she may be found.

Greetings:
        You are hereby commanded to appear by filing a written answer to the Plaintiff’s Original Petition, Request for
Disclosure, Request for Production and Interrogatories at or before ten o’clock A.M. of the Monday next after the
expiration of twenty days after the date of service of this citation before the Honorable County Court at Law Number 6,
El Paso County, Texas, at the Court House of said County in El Paso, Texas.
        Said Plaintiffs Petitjon was filed in said court on this the 28th day of June, 2019, by Attorney at Law, GEOFFREY

A. BORSCHOW, 1231 E. MISSOURI, EL PASO, TEXAS 79902 in this case numbered 2019DCV2468 on the docket of
said court, and styled:
                           t
                                              ANA A. MORAN
                                                   VS.
                                WAL-MART STORES TEXAS, LLC AND WALMART INC.

        The nature of Plaintiffs demand is fully shown by a true and correct copy of the Plaintiff’s Original Petition,
Request for Disclosure, Request for Production and Interrogatories accompanying this citation and made a part
hereof.

         The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.
                            i
        Issued and given uhder my hand and seal of said Court at El Paso, Texas, on this the 29th day of July, 2019.

Attest: NORMA FAVELA BARCELEAU, District Clerl                      unty, Texas.
                            c
                        CLERK OF THE COURT                                                                        ., Deputy
                 NORMA FAVELA BARCELEAl                                         '      Mercedes Olivas
                           District Clerk        j
                    El Paso bounty Courthouse |
                 500 E. SanjAntonio Ave, RM 10:                          ^CERTIFICATE OF DELIVERY BY MAIL
                       El Paso Texas, 79901                              :by certify that on the        day of
                             ATTACH                        ^OUN^         nv> at SVOQflM I mailed to
                       RETURN RECEIPTS                           1 a ^AiMAKT t) u(. x*j hfxwm im/ to m. Rpaistcilkis, Asckt
                            f WITH
                  ADDRESSEE'S SIGNATURE                          CT(Vtfc-froA/moM ryyXTEfin______ defendant(s)
        Rule 106 (a) (2) thexitation shall be served by           by registered mail or certified mail with delivery
        mailing to the defendant by Certified Mail Return
                                                                  restricted to addressee only, return receipt requested,
        receipt requested, a true copy of the citation.
        Sec. 17.027 Rules of Civil Practice and                   a true copy of this citation with a copy of the
        Remedies Code if riot prepared by Clerk of                Plaintiff’s Original Petition, Request for
        Court.
                                                                  Disclosure, Request for Production and
         Tl/sP wyA»/ r
                                                                  Interrogatories attached thereto.
        ‘NAME OF PREPARER-’                          TITLE
        laaaiTSTftnPi.iAv DA
        CITY
                            TSTATE
                             esas
                                                    ZIP
                                                                                    Con At^|o>     Seavi t.6 Rt        SeMce
                           i
                            i                                    TITLE


                           V.
                                                                                                   I
                    Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page5' 4 of 45                     *1
                                                                                                              *      tj
                                                                                                   f

                                                 RETURN OF SERVICE


Delivery was completed on                                     , delivered to.
                                                              ___as evidence by Domestic Return Receipt PS Form 3811
attached hereto.
                                                                                                   ■r

        The described documents were not delivered to the named recipient. The certified mail envelope was returned
                                                                                           4
undelivered marked_____________________                                                     1
        This forwarding address was provided:                                                      ir
                                                                                                   r


                                                                                                   }




                                                                      El Paso County, Texas        .6


                                                           By:
                                                                       Deputy District Clerk       /.
                                                                                                   i
                                                                                   OR
                                                                                                   I:
                                                                   Name of Authorized Person^
                                                                                                   K
                                                           By:                                     y
                                                                                                   f.
                                                                                                   5
                                                                                                    i
                                                                                                   >
                                                                                                   b
                                                                                                   f
                                                                                                   *
                                      VERIFICATION BY AUTHORIZED PERSON
                                                                                                   TS


State of Texas                                                                                     i
                                                                                                   ‘s

County of El Paso                                                                                  *
                                                                                                   ■5

        Before me, a notary public, on this day personally'appeared _V                      _, known to me to be the person
                                                                                                 &
whose name is subscribed to the foregoing Return of Servicejand beihgity me first duly swor^ declared, "I am
disinterested party qualified to make an oath of that fact antftsllllmepts contained in the Return of Service and true and
correct"                                            %'■      -A Jr t                              1




                                                                                                 f
                                                                                Subscribed and sworn to be on this        day
                                                                                                   •j
                                                                                 of

                                                                                                   •s
                                                                                                    I-
                                                                                                    ■(

                                                                                Notary Public, State of _
                                                                                My commission expires:
                                                                                                /
                                                                                                ?
                                                                                                    .i
                                                                                                    a
                                                                                                    A
                                                                                                    V


                                                                                                    i
                                                                                                    ■¥

                                                                                                    *
                                                                                                    *
       *
       • X
                             Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 5 of 45
El Paso County - dounty Court at Law 6                                                                 Filed 6/28/2019 5:19 PM
                                                                                                               Norma Favela Barceleau
                                                                                                                          District Clerk
                                                                                                                       El Paso County
                                                                                                                        2019DCV2468
                                                   IN THE
                                                            EL PASO COUNTY, TEXAS
                                                                                                                   L
                                                                                                                   ,\__
             ANA A. MORAN                                                §
                                                                         §
             Plaintiff,                                                  §
                            I H' .SI
             :u     okn
                                                                         §
             vs.                                                         §      CAUSE NO.
                                                                         §
             WAL-MART STORES TEXAS, LLC and§
             WALMART INC.                  §
                                                                         §
             Defendants.                                                 §


                                   PLAINTIFF’S ORIGINAL PETITION. REQUEST FOR DISCLOSURE.
                               *       REQUEST FOR PRODUCTION AND INTERROGATORIES
             Plaintiff',                   /
             TO THE HONORABLE JUDGE OF SAID COURT:
             ‘ A<            \     i. ■

                             NOW COMES ANA A. MORAN, individually hereinafter called Plaintiff, complaining of
                       /•
             ahd about Defendants, WAL-MART STORES TEXAS, LLC and WALMART INC. and for cause

             of action would show unto the Court the following:

                                                  I.      DISCOVERY CONTROL PLAN LEVEL
                                                                                                                    V_.
                     L  PMntiff intends that discovery be conducted under Discovery Level 2.
             Plaintiff, /
             TO THE HOF                                  H.
                                            PARTIES AND SERVICE

              VV.**'   .. 2.              Plaintiff is a resident of El Paso, El Paso County, Texas.
             is>r
                             3.           Defendant, WAL-MART STORES TEXAS, LLC, is a foreign limited liability

             company that may be served with process through its registered agent, C T Corporation Systems,

                                 900, Dallas, TX 75201.
                     1                    m
             Plaintiff.      Defendant, WALMART INC., is a foreign for-profit corporation that may be served
             TO THE HOP
             with process through its registered agent, C T Corporation Systems, 1999 Bryan St., Ste. 900, Dallas,

             TvX75201.



                                                                                                                  . ...ns,



                              l           m
              ext ♦                       rw
*      i.
       Case
1 fiahmf/   3:19-cv-00244-KC
            Def              Document 1-1 Filed 08/29/19 Page 6 of 45
  TO TEE EOF- •
     :+h nrocP'T




                                                             m.
                                                     JURISDICTION                                            . v-lllS,



                  5.,.. .—.The subject matter in controversy is within the jurisdictional limits of this court.
                          ?7/
              .6.        i-Thfe Court has jurisdiction over Defendants because Defendants have done acts
    7GTTT
    and/orromtssions in Texas, have purposefully availed themselves of the laws and benefits of the

    State .of Texas and are amenable to service by a Texas court. Exercising jurisdiction over

    Defendants will not offend traditional notions of fair play and substantial justice.

                                                            IV.                                                   vt il.S.

                                                          VENUE

                 Venue is proper in El Paso County, Texas. Specifically, venue is allowed in El
                  7.
           6.    TV
    Paso.County because all or a substantial part of the events and/or omissions occurred in El Paso
     ‘^/Arirarv-';:'

    County, Texas.
    ObfciLV   -

                                                             v.
                                                          FACTS

                  8.      On or about July 22, 2017, Plaintiff was injured while walking down the aislejp.fa

    Walmart..store, lftcated at 12236 Montana Avenue in El Paso Texas, which is owned, managed,
           7.       Ver
    possess^! and controlled by Defendants. Plaintiff was reaching for an item off the shelf when her
    Paso.County br
    fbot/gobstack on a piece of store merchandise which was sticking out from underneath a pallet,

    causing Plaintiff to fall and suffer serious bodily injures. Defendants created, and/or failed to inspect

    and make safe the hazard which lead to Plaintiffs injuries. Further, Defendants failed to warn

    Plaintiff of the danger on the floor. As a result of Defendants’ negligence, Plaintiff sustained serious

    bodjlyjnjuri.es.
            7.     Ves
    possessed and c'Ont
    Paso County br-


    T7VWTW    -




                                                                                                                   ■JUS.
*
           Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 7 of 45
            7.     Vet
    posscssud and con'
    Paso County !x

                                                 VI.
                                      LIABILITY OF DEFENDANTS

            9.       At all times mentioned herein, Defendants owed certain duties of care to Plaintiff the

    breach of which proximately caused the injuries set forth herein.                                  ■ ■cJUb



      ...   1,QV,..„ Defendants, Defendants’ agents, servants, and employees, negligently or willfully

    allo\y.ed'-.such condition to continue and negligently or willfully failed to warn Plaintiff of the

    conditions-This condition existed despite the fact that Defendants or Defendants’ agents knew or

    shpjuld have known of the existence of the aforementioned condition and that there was likelihood of

    a person being injured as occurred to Plaintiff.

            11.      Furthermore, Plaintiff would show the court that had Defendants or Defendants’

    agents exercised ordinary care, the pallet that was left out uncovered, would have been noticed afid

    QO^rejGtdd^iyJsuphrpersons.

     ■'nditidrZ     At all times pertinent herein, Defendants, and any of Defendants’ agents, who were

    acting in the scope of their employment, were guilty of negligent conduct toward the Plaintiff in:

                    A.      Failing to properly inspect the area where the pallet in question was to discover
                            the dangerous condition;
                                                                                                        ^.113
                    B.      Failing to maintain the area in a reasonably safe condition;
                                                                                                             A

                   C.       Failing to give adequate and understandable warnings to Plaintiff ofthe unsafe
    e$itmdddsb^lsuph;7r     condition of the area; and

                  'r D.     Failing to give warnings to Plaintiff of the unsafe condition.

            13.     Plaintiff would show the court that the above-described acts and omissions of

    negligent conduct constituted the proximate cause of the injuries and damages as detailed below.

                                                 VII.                                                   ~.iU>
                                           PROXIMATE CAUSE

            14.     Each and every, all and singular of the foregoing acts and omissions, on the part of
          Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 8 of 45


          14.    Eac.

Defendants, taken separately and/or collectively, constitute a direct and proximate cause of the

injuries and damages set forth below.

                                            VIII.
                                     MISNOMER/ALTER EGO

           15.    In the event any parties are misnamed or are not included herein, it is Plaintiffs
contention that^suph was a “misnomer” and/or such parties are/were “alter egos” of parties named
herein.         /
Defendants, tak                             IX.
                                   DAMAGES FOR PLAINTIFF

           16.   Asa direct and proximate result of the occurrence made the basis of this lawsuit, and

Defendant’s acts as described herein, Plaintiff was caused to suffer severe injuries, and to endure

anxiety, pain, and illness resulting in damages more fully set forth below.
                                                                                                    tiffs
conienul^i in at.4th a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff has incurred the following damages:
Defendants, tai'
                 A.      Reasonable and necessary medical care and expenses in the past. These
                         expenses were incurred by Plaintiff for the necessary care and treatment of the
                         injuries resulting from the incident complained of herein and such charges are
                         reasonable and were usual and customary charges for such services in El Paso
                         County, Texas;

                  B.     Reasonable and necessary medical care and expenses which will, in all
                         reasonable probability, be incurred in the future;              tiffs
contention umotu
                  V^.‘   Physical pain and suffering in the past;
Plaintiff has incurn
Defendants, raD.         Mental anguish in the past;

                  E.     Physical pain and suffering in the future;

                  F.     Mental anguish in the future;

                  G.     Physical impairment in the past; and
                                                                                                  ... all
                  H.     Physical impairment which, in all reasonable probability, will be suffered iffs
                         the future.
comentpt utai*stu
                  C.
fi&uttiffhKS incun-'1
 -5. .'.•"t...   . r
,   D.:lv..iaius. u-v'.'
                     Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 9 of 45




                       18.              By reason of the above, Plaintiff is seeking monetary relief over $200,000 but, not
                                                                                                                     PiH s
    TO:te?,kPt000-                      V, .
                                                                                                                            A


    PuitJi ri JT‘ has incu rr                                           X.
                                       r-               REOUEST FOR DISCLOSURE

                       19.              Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are

    requested to disclose, within fifty (50) days of service of this request, the information or material

    described in Texas Rule of Civil Procedure 194.2(a)-(l).
                                                                                                                        not
                                                                  XI.                                                 Pin '
                                                        REQUEST FOR PRODUCTION
                                        C.
    PUirlV. '20. - • -. Pursuant to Rule 196 of the Texas Rules of Civil Procedure, Defendant, WAL-
                                        r
    MART STORES TEXAS, LLC, is requested to produce, within fifty (50) days of service of this

    request, the information or material described in Plaintiffs Request for Production attached hereto
    re'~
    as Exhibit “A.”

                                                                   XII.                                             . -t not
                                                             INTERROGATORIES                                          lift
    •‘■VV*
                ~‘Tt ~
               Pursuant to Rule 197 of the Texas Rules of Civil Procedure, Defendant, WAL-
    .. ’ 20. • Pur
    MART STORES TEXAS, LLC, is requested to answer, within fifty (50) days of service of these
    ''’ART STO- •
    interrogatories, the information or material described in Plaintiffs First Set of Interrogatories

    attached hereto as Exhibit “B.”

                                                                XIII.
                                                       REQUEST FOR PRODUCTION                                         ■ t not
                                                                                                  ,n
     Mi >* » ■**
                      22.
                   Pursuant to Rule 196 of the Texas Rules of Civil Procedure, Defendant,
                    vtl V* * * H* •»


           21.     Pur.
    WALMART INCpis requested to produce, within fifty (50) days of service of this request, the
    MART STOREf
    information'or material described in Plaintiffs Request for Production attached hereto as Exhibit

    “C.”




                                                                                                                      ■i not
                                                                                                                      \.A
                                                                                                                        ■       t

     '•-r'      ♦   f* »*-**>   t * JV <■      *">


                       21.               Pur.
    m   /   a   i \ * a.        t*     r\i/^
          Case
          ?
               3:19-cv-00244-KC
                ruf;            Document 1-1 Filed 08/29/19 Page 10 of 45
WALMAR r
 MART STORBT
: ', ^'cinp;at4on'^ '''

                                              XIV.
••iiu1'                                 INTERROGATORIES

           23.       Pursuant to Rule 197 of the Texas Rules of Civil Procedure, Defendant,
                                                                                                  •• .     it .
 WALMART INC. is requested to answer, within fifty (50) days of service of these interrogatories,

 the information'or material described in Plaintiffs First Set of Interrogatories attached hereto as
WAlmAR 1 iNQ.**"
iExhiihit^DJRB^
'•■formation
                                               XV.
                                            PRAYER

           WHEREFORE, PREMISES CONSIDERED, Plaintiff, ANA A. MORAN, respectfully

prays that Defendants be cited to appear and answer herein, and that upon a final hearing of the cause,
                                                                                                      fries,
judgment be entered for the Plaintiff against Defendants, together with pre-judgment interest (from
 the information'or
thevdate/of. injiiryThrough the date ofjudgment) at the maximum rate allowed by law; post-judgment
Exhibits D.)Rt’'r
Inferest atithe legal rate, costs of court; and such other and further relief to which the Plaintiff may be

entitled at law or in equity.
au-"'
                                                          Respectfully submitted,

                                                          BY: /s/ Geoffrey A. Borschow
                                                          GEOFFREY A. BORSCHOW                           fries,
                                                          State Bar No. 24082708                         . To-



the information of                                        MILAD K. FARAH
the.date g.£ injury,'tf                                   State Bar No. 24055466
IBxTnbit ST).>!<£>*'                                      FARAH LAW GROUP, PLLC
^terestattb                                               1231 E. Missouri
                                                          El Paso, Texas 79902
                                                          T: (915) 533-0880
                                                          F:(915)533-1155
                                                          E: mkf@gflawoffices.com
                                                          E. gab@gflawoffices.com

                                                          ATTORNEYS FOR PLAINTIFF
                                                                                                         'ries,

 the information or
the,date,of. injiirytl
EkTiib'it-DTRfT’                  PLAINTIFF HEREBY DEMANDS TRIAL BY JURY
'Mteresfahth''


 ui''
              Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 11 of 45




                                IN THE
Li',.- nit'!ni;U'u:i ,»r
                                         EL PASO COUNTY, TEXAS

                   •U."' "
                                                   §
'■^«cesu)tib-                                      §
Plaintiff,                                         §
                                                   §
vs.                                                §      CAUSE NO.
                                                   §
WAL-MART STORES TEXAS, LLC and§
WALMART INC.                  §                                                                     ■ v ,

                                                   §
Defendants.                                        §
                                                                                                *» .C i




                        'ii


i'NA A!'MOF& t PLAINTIFF’S FIRST REQUEST FOR PRODUCTION
: x ;    ‘    TO DEFENDANT. WAL-MART STORES TEXAS. LLC

TO: Defendant, WAL-MART STORES TEXAS, LLC, through its registered agent, C T
Corporation Systems, 1999 Bryan St., Ste. 900, Dallas, TX 75201.

                  COMES NOW, Plaintiff, ANA A. MORAN, and files and serves this, her First Request

for Production to Defendant, WAL-MART STORES TEXAS, LLC, and pursuant to Tex. R. Civ.

P. 196, hereby requests that Defendant produce for Plaintiffs inspection, photocopying or

i;epNrp1d;uctitqiT*(5Dthe records, documents and items listed in this request for production.
:..
      - .V-
     PURSUANT TO RULE 193.7 THIS REQUEST WILL FURTHER SERVE AS
ACTUAL NOTICE THAT THE PLAINTIFF INTENDS TO USE PRODUCED DOCUMENTS
4&AINST YOU IN PRETRIAL PROCEEDINGS AND A T TRIAL. ACCORDINGL Y, YOUR
PRODUCTION OF A DOCUMENT(S) IN RESPONSE TO THIS REQUEST
AUTHENTICATES THE DOCUMENT(S) FOR USE AGAINST YOU IN ANY PRETRIAL
PROCEEDING OR AT TRIAL UNLESS YOU OBJECT TO THE AUTHENTICITY OF ANY
PRODUCED DOCUMENT(S) WITHIN THE TIME LIMITS AND AS PARTICULARLY SM<T.
OUT IN TEX.R. CIV.P 193.7, FROM THE DA TE OF SER VICE OF THIS NOTICE.
r. i yv, ncreuy i,

repr0ductip^:Q.|;th
        .     .Dr'


              ■




                                                                                                ■ M

r. ivu, nereoy i,

reprodi!ct|,q^^
      Case
       :; - 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 12 of 45




                                         Respectfully submitted,
ps-
                                         BY: /s/ Geoffrey A. Borschow
                                         GEOFFREY A. BORSCHOW
                                         State Bar No. 24082708
                                         MILAD K. FARAH                 ■   ■




                                         State Bar No. 24055466
                                         FARAH LAW GROUP, PLLC
                                         1231 E. Missouri
                                         El Paso, Texas 79902
                                         T: (915) 533-0880
                                         F:(915)533-1155
                                         E: mkf@2flaw0ffices.com
                                         E. 2ab@2flawoffices.com

                                         ATTORNEYS FOR PLAINTIFF

                                                                        •       • -iJw




        -■
             Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 13 of 45
v in »




                                                                                                 • Jt.'w
                                  DEFINITIONS AND INSTRUCTIONS

     1. DOCUMENT or DOCUMENTATION refers to any paper, book, record, letter,
        memorandum, contract, agreement, invoice, receipt, canceled check, telegram, manual,
        newsletter, announcement, catalogue, diary entry, calendar, bulletin, tape, disk, partial or
        complete reports on or transcriptions of telephone or other conversations, accounting entry,
        financial calculation, drawing, sketch, or other similar materials which contain any verbal,
        graphic or pictorial information.

     2. PERTAINING, PERTAINING TO, or PERTAINING THERETO means commenting
        upon, including, concerning, containing, regarding, discussing, reflecting, relating to,
        relevant to, used in connection with, embodying or evidencing and should be construed in
        the broadest sense of the word.

     3, Production of Documents
        memorand'
        A^llAdoChments and things described in this request are required to be produced. No part of
        the1'documents should be removed, destroyed, or concealed. In determining which
        documents and things you are required to produce, you should carefully read and comply
        with the definitions and instructions incorporated herein by reference.

     4. Lost or Destroyed Documents

        If it is claimed that any document or thing has been lost or destroyed, for each siidH
        document or thing state the circumstances relating to the loss or destruction of each such
     , document or thing, the approximate date of loss or destruction and a reasonably complete
                     of the contents of said document, file, or thing.
        memorand'
     5. M&iiriicv of Information

             If you do not have accurate production of or information with respect to any Request for
             Production or any part thereof, state and give your best estimate as to the matter inquired
             about.

                                                                                                 ■ stidH
                                                                                                   'uch
     „       uucumem
              memorand
     5.
             tHP-',




                                                                                                  ■ stich1
                                                                                                    'uch
         „   qpeumetii..
     ■>' HR
              niemorund,
                                                                                                     sudti
           Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 14 of 45                           uich



      5.
           l3T>>'
                       PLAINTIFF’S FIRST REQUEST FOR PRODUCTION
                      TO DEFENDANT. WAL-MART STORES TEXAS. LLC


1.         All photographs taken in connection with Plaintiffs causes of action in the possession,
           constructive possession, custody or control of Defendant, Defendant's attorney or anyone
           acting on Defendant's behalf.                                                       •i c'1
                                                                                                         ii
2.         All photographs taken of the scene of the incident or the surrounding area of the scene of the
           incident in the possession, constructive possession, custody or control of Defendant,
           Defendant's attorney or anyone acting on Defendant's behalf.
           jit,*}/
3.         Allphotographs taken of Plaintiff which may be in the possession, constructive possession,
           custody or control of Defendant, Defendant's attorney or anyone acting on Defendant's behalf.

4.         All pictures, motion pictures, movies, films, or photographic material of any kind taken of
           Plaintiff which are in the possession, constructive possession, custody or control of Defendant,
           Defendant's attorney or anyone acting on Defendant's behalf.

5.         All pictures, motion pictures, movies, films, or photographic material of any kind concerning
           the spe&Qj^vehicles, products or the events and happenings made the basis of the lawsuit taken
           bfifpffiitdujiing or after the incident in question which are in the possession, constructive
           g&§'$e&si£>ri', custody or control of Defendant, Defendant's attorney or anyone acting on
           Defendant's behalf.
            • t
            Alt

6.         All written statements made by Plaintiff in the possession, constructive possession, custody
           or control of Defendant, Defendant's attorney or anyone acting on Defendant's behalf.
d
7.         All oral statements made by Plaintiff which were either recorded or taped on an electronic
           device or recorder which are in the possession, constructive possession, custody or control of
           Defendant, Defendant's attorney or anyone acting on Defendant's behalf.
                                                                                                     Tiing
8.                         documents filed with any state, county, city, federal or governmental agency,
           tpsl^^tipjiipr department containing information about Plaintiff which are in the possession,
           c^qilrp^ye possession, custody or control of Defendant, Defendant's attorney or anyone
           g&tfligcpn Defendant's behalf.
            A >• .
9.         All written reports of inspection, tests, writings, drawings, graphs, charts, recordings or
           opinions of any expert who has been used for consultation and whose work product forms a
j          basis either in whole or in part of the opinions of an expert who is to be called as a witness.

10.        A curriculum vitae or resume for any consulting expert whose mental impressions or opinions
           have been reviewed by a testifying expert.
                                                                                                   •mng
11.        Any and all copies of investigation documentation, reports and/or memoranda made by~or
                       Defendant, as a result ofthe incident which has been made the basis of Plaintiffs
           feSi&y-
           fiSS&gdx"



j
        Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 15 of 45

d




                                                                                                    •it1*

                                                                                              rung
12.      Any and all written communications, including but not limited to letters- and/or
       .              between agents, employees and/or representatives of Plaintiff that Defendant
         pp^ar^^s.a result of the incident made the basis of Plaintiffs lawsuit.

13.      Any rules, management guidelines, operating guidelines, or other similar document that
         purports to show operating policies and procedures for the management, repair, service, care,
         and maintenance performed by WAL-MART STORES TEXAS, LLC, its employees or
a        agents, related to the cleaning, maintenance, and inspection of the aisles ofthe store referenced
         herein, the stocking of merchandise, and the placement and storage of store equipment.

14.      Copies of any surveillance tapes, movies or photos of the Plaintiff on the date of the
         occurrence.                                                                      iiing
15.     ^piplgf^ny settlement agreement between you and any other person or entity, whether a.,
                     lawsuit or not, relating, pertaining or regarding the incidence made the basis of
        thisiawsuit or any damages resulting therefrom.
’3.-     Anv- ’
16.     Copies of any deposition transcripts from testimony provided in the litigation of this case.

17.      A list of all employees working at the Walmart Store located at 12236 Montana Avenue, El
         Paso, TX 79938 on the day of the incident forming the basis of this lawsuit.

18.      Copies of any and all incident reports regarding incidents allegedly involving this Defendant
         which have occurred over the past five (5) years in a similar manner as referenced in this
         lawsuit.                                                                             .
15.
19.      ^|i^^i|§ny and all correspondence (including emails) between this Defendant., and any
         0&®<i¥t#Forgan ization regarding the subject matter of this case.
         »’'■ ‘•Vov*'-'
n.       Anv-, ■
20.      Copies of any and all correspondence (including emails) between any employee, agent,
         member or officer of this Defendant and any person or organization regarding the subject
17.      matter of this case.



                                                                                                      this
                                                                                                     rung
15.
19.
         ipsp
1 3.     Anv .


17.


                                                                                                       .v.Y.

                                                                                                     , this
                                                                                                   J!i£i
15.
19.
         ip*
        Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 16 of 45                             fliS




19.
                          IN THE
                                   EL PASO COUNTY, TEXAS

ANA
» / . A. MORAN                                  §
                                                §
Plaintiff,                                      §
                                                §
vs.                                             §       CAUSE NO.
                                                §
WAL-MART STORES TEXAS, LLC and§
WALMART INC
          i                   §
        ’ W V-.iA y                             §
Defendants.                                     §

                       PLAINTIFF’S FIRST SET OF INTERROGATORIES
AJSP                  TO DEFENDANT. WAL-MART STORES TEXAS. LLC

TO: Defendant, WAL-MART STORES TEXAS, LLC, through its registered agent, C T
Corporation Systems, 1999 Bryan St., Ste. 900, Dallas, TX 75201.

        Please take notice that pursuant to Rules 192 and 197 of the Texas Rules of Civil Procedure,
WAU-iVlAKl SI
Plaintiff ftlgsfan'djServes the attached interrogatories to be propounded to Defendant.

DefendH®,js^re hereby instructed to answer the following interrogatories separately, fully, in writing,

and under oath if required by Rule 197.2(d) of the Texas Rules of Civil Procedure. The answers shall
Ai\/>
be served upon the undersigned counsel within 50 days after the service of these interrogatories.

        Your failure to make timely answers or objections may subject you to sanctions as provided

in Rule 215 of the Texas Rules of Civil Procedure.                                                  ■lure,
«v Akj-JViAK H
PUMtiffdemand is made for the supplementation of your answers to these interrogatories

as^equir^(.jbyrRule 193.5 of the Texas Rules of Civil Procedure.



ha                                                     Respectfully submitted,

                                                       BY: /s/ Geoffrey A. Borschow
                                                       GEOFFREY A. BORSCHOW
                                                       State Bar No. 24082708                       lun.%
                                                       MILAD K. FARAH




h-*
         Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 17 of 45




                                           State Bar No. 24055466
                                           FARAH LAW GROUP, PLLC
                                           1231 E. Missouri
                                           El Paso, Texas 79902
                                           T: (915) 533-0880
                                           F:(915) 533-1155                Il^v*
                                           E: mkf@gflawoffices.com
                                           E. gab@gflawoffices.com

                                ATTORNEYS FOR PLAINTIFF



. *• ’
     Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 18 of 45



                                                                                             HlV, I •




                                  Definitions and Instructions
                 <   .t


A.   "You" and "Your": The terms "you" and "your" shall mean Defendant, WAL-MART
•    STORES TEXAS, LLC, its employees, agents, and all other persons or entities acting or
     purporting to act on its behalf, whether authorized or not.

B.   "Person": The term "person" shall include individuals, and every type of entity, whether
     formed for business purposes or not.

C.   "Documents": The term "documents" shall mean writings of every type and from any
     source, including originals and non-identical copies thereof, that are in your possession,
     custody, or control or known by you to exist. This would include documents sent outside
     your organization to any source as well as documents intended for internal use.'

A.   T^ilenj^also includes communications not only in words, but in symbols, pictures, sound
     Kfppjfjmgs, films, tapes, and information stored in, or accessible through, computers or
     informational storage or retrieval systems, the term also includes codes and programming
     instructions and other materials necessary to understand such systems.
D.
     The term includes, but is not limited to: calendars, checkbooks, agendas, agreements,
     analyses, bills, invoices, records of obligations and expenditures, corporate bylaws and
     charters, correspondence, diaries, files, legal documents, financial documents including
     balance sheets and profit and loss statements, letters, memoranda recording telephon^^r
     in-person conferences, manuals, books, press releases, purchase orders, records, schediy^
     918HiQiS$£ interviews, evaluations, written reports of tests or experiments, public relations
     releases, telegrams, teletypes, work papers, drafts of documents, and all other writings
A.   ¥f?gp^fttents are related to the subject matter of the discovery request.
     STqqjr'
D.   Ifhyou claim a privilege or exemption from discovery for any of the material, please state
     the specific ground for each privilege or immunity claimed, in order that the Plaintiff can
D.
     determine the merit of the objection.

E.   "Identify" or "Identification":

     1.      As to a person: When used in a reference to a person or individual, the tern^i
             "identify" or “identification" mean to state his/her full name, address, and telepljg^
             number.
     yuttfwgui.
     releases, te
     ^Qp^^to an entity: The terms "identify" or "identification" when used in reference to
A.   f^cpiV^?1 entity such as a corporation, partnership or association, means to state the name
     jf Jvf' of the entity, its business address, telephone number, and name of its chief
             executive officer.
o*   3.         As to a document: When used in reference to a document, the terms "identify" or
                “identification" shall include the following:

                                                                                              stW.
                                                                                              m
     y\w 'M git*
     releases, te
A.
      K-T©#3'
      If V''.
                                                                                                    mm
           Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 19 of 45
       ■              tti


           »,
           U>

                 a.         A title, heading or caption of such document.
; >•
                 b.         The date appearing on such document; or if no date appears, the
                            approximate date on which the document was prepared.
                                                                                            -   .
                 c.         A general description of the document; or if no name appears,:-the
                                                                                            ../T.
                            approximate date on which the document was prepared.

           ?r   ' A'-^      The name of the person who signed the document or a statement that it was
                            unsigned.

                 e.         Name of the person or person who prepared the document.

                 f.         Name of the person or persons to whom the document was addressed and
                            to whom the document was sent.

                 g-         The physical location of the document.
                                                                                                     : the


                 d. ;




                                                                                                    ■='the


                  d.
      Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 20 of 45




                   PLAINTIFF’S FIRST SET OF INTERROGATORIES
                  TO DEFENDANT. WAL-MART STORES TEXAS. LLC

1.     Please state the full name, address, telephone number, date of birth, driver's license number,
       last four digits of the social security number, and occupation of the person answering these
       interrogatories. If you are answering these interrogatories as the authorized representative of
       Defendant, please state your full and correct title and position within the organizational
       structure of the company.

ANSWER:


2.     State those facts that you contend tend to refute Plaintiff’s claims or to substantiate any
       defense of yours.                                                               . -

ANSWER-; qp star
    last fou-
       into-
3.     Please state the name and address of each expert consulted whose report or work product will
       be relied upon in whole or in part or reviewed by a testifying expert witness in this case or
       whose report or work product was reviewed by a testifying expert witness in this case.

ANSWER:

                                                                                             any
4.  Describe, in detail all policies and procedures the Defendant utilizes to ensure pallets are
    properly, and safely stored and removed by Defendant’s employees or agents as to not injure
ANSW^mt-offlers.,
     last fou
ANSWER:


5.     Have you, your agents, investigators or attorneys or anyone acting on your behalf obtained a
       written or recorded statement of any kind, report or memorandum, whether recorded,
       stenographically transcribed, oral or otherwise from any person of this incident. If so, please
       identify the individual from whom the statement was taken and the date the statement was
       taken.                                                                                    - any
ANSWERpprlv ar


     last foy
^NSWMyou, your attorneys or investigators or anyone acting on your behalf, have any maps, charts
    diagrams, photographs, videos, motion pictures, and/or recordings taken of the scene of this
    incident, of any of the physical or mechanical objects, and/or of the person involved in this
5.  incident?




                                                                                                    1*0




Aj^SffiJpIpcriy, as

£ ^
                                                                                                  . 4.4




       Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 21 of 45




ANSWERyP'




7.      Were any tests, inspections or measurements made or taken with respect to the scene or any
        object involved? If so, please state the name, telephone number, and address of the person.,,
        now having custody of any written report concerning each test, inspection or measurement.

ANSWER: .


^iftlease state completely and fully all representations, statements, declarations or admissions
      made by Plaintiff or any agent, servant or employee of Plaintiff. Include in your answer when
      the communication was made, the total verbatim communication and, if that is not possible,
      then state the detailed substance of the communication, by whom the communication was
      made, where such communication took place, and all persons present when such
      communication was made.

ANSWER:                                                                                          :nt.

ANSWER:
9.  Please state in full detail each and every contention or denial of liability on any claim made
    the basis of this suit. Include in your answer:
8..  Please
            a.       all facts known to you, and all propositions of law that your attorney, or
                     anyone acting on your behalf or their behalf, which you contend support or
                     corroborate each such denial;

               b.      the name, business and residence address, and telephone number of each
                       person known to you who claims to have any knowledge relating to each
                       such denial of any claim; and                                     int.

               c‘
                       the name, business and residence address, and telephone number of the
9.  Please state       present custodian of any writings in support of each such denial.
    the basis <~
ANSWER:


10.     Do you contend that any personal injuries or damages sustained by Plaintiff were caused by
        an occurrence other than this incident, such as a disease or physical condition, either before
        or after the incidents made the basis of this case? If so, describe in detail such other
        occurrence, disease, injury or condition.
                                                                                                 mf,
ANSWER:
       t.
9   Please state
    the basis r
ANSWDE:,.,.


t u.
       Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 22 of 45
l u.




11.    Do you contend that Plaintiff has done anything or failed to do anything that constitutes a
       failure to mitigate damages? If so, please describe what your contention is based on and what
       evidence,exists to support same.

ANSWER



12.    Please identify and describe in detail any previous incidents which have occurred in the same
       way or in substantially the same way as the incident made the basis of this litigation.


ANSWER:                                                                                            tes a
        luiiuiw ty t.

    evidence e>
13. Please identify (by title, author, editor, edition, publisher, date of publication, section, portion,
ANSWffl&page) every published treatise, periodical, or pamphlet on a subject of history, medicine,
    or other science or art that you may offer to use in the trial of this case under Rule 803(18) of
    the Texas Rules of Evidence.

ANSWER:


14. Please describe fully how the alleged occurrence happened, stating all events relating to
    such occurrence in the order they happened. If you do not have personal knowledge^
    providesthis information to the best of your knowledge, stating how you came into this
    information.
    V'»
13. Please ider
ANSWER: pap-'*-
    or <"><•’

15.    Did you or any agent or employee of the defendant witness any part or all of the alleged
       occurrence? If so, please provide:

            a. the name and address of the witness;
                                                                                                    ® l0
            b. everything that was noticed;                                                        ■te
        ipfcima^&?re in reference to the location of alleged occurrence at the time he or she
13.     PIease i^nessed the occurrence.
AN'SWERtnacr
ANSWERS' ’




                                                                                                    fee.
                                                                                                     U!,.




 i?.
                                                                                                         :
        Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 23 of 45
                                                                                                      l"-.



        %■■■;;vvifr'

46jS\y^gome time prior to the alleged occurrence, did the defendant or any agent or employee
     of the defendant anticipate the occurrence of an incident similar to that of the alleged
     occurrence? If so, please state:

                    a. the identity, including name and address, of the individual who anticipated
                       such occurrence;

                    b. how such occurrence was anticipated;
                                                                                                .
                    c. how such anticipation was made known to the defendant;

    v               d. what steps the defendant took to protect against such anticipated incidents.

ANSWER:


17.     For each individual who experienced occurrences similar to the alleged occurrence, please
        give the following information:

                    a. complete identification, including name, address, telephone number and
                       place of employment;
                    C.   hO\
                    b. the date of the occurrence;
                    d. w’
                         the exact location of the occurrence;

                    d. the reason given to any agent or employee of the defendant by the person
                       who experienced the occurrence as to the cause of his or her occurrence.

ANSWER:


18.     Did you or any agent or employee of the defendant examine or inspect the place or area
        where th.e.Plaintiff alleges that the occurrence took place within a 24 hour period prior to
        the allege^ .occurrence? If so, please state:
            d. w
               . the date and time of day of inspection or examination;
t        ->!>•
        ,-T*-----




                    b. the identification, including name, address and telephone of each person involved
                       in such inspection or examination;

                    c. what such examination revealed or show;

            d. each act or activity done or undertaken by you or any agent or employee of the
                defendant in response to any condition or circumstance disclosed by st^h
        wnerc ifs&amination or inspection,
        the alleged .
       Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 24 of 45




ANSWER:                                                                                              the
                                                                                                    "MQfei
       VMU'H' Wfr&K
19.    t§ta^j^^her you or any agent or employee of the defendant examined or inspected the
        place where Plaintiff alleges that the occurrence took place at any time after the alleged
        occurrence? If so, please give the following information with regard to the first
        examination or inspection of such place or area after such occurrence:

           a. the date and time of day;

           b. the identification, including the name and address, of each person involved in such
              examination or inspection;
                                                                                            •   •    the
           c. what such inspection or examination consisted of;

19. $ta!4iy$yfet such examination or inspection revealed or disclosed.
    place wher'
ANSWER;, rm-.
    ex^-

20.    Please state everything you or any agent or employee of the defendant did to avoid the
       alleged occurrence.

ANSWER:
                                                                                                     d'n?
21.    Please give the substance of all communications or statements made by or conversations
19.    betWjpe^vftji.e Plaintiff and you or any agent or employee of the defendant concerning the
       ?tedA#urrence.
ANSWER;,, rrn'
ANSWER:


22.    Please state the names, addresses, and job titles of all personnel working at the Walmart
       Store located 12236 Montana Avenue, El Paso, TX 79938, on the dayof the incident
       forming the basis of this lawsuit herein.

ANSWER:
                                                                                                     An d


l').
       al leged occ

ANSWER:.


22.




VI
                                            y

           Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 25 of 45

                                                                                        (      t




               aHyMOt oet
                                                VERIFICATION
ANSWER: •
STATE OF TEXAS                                       §
                                                     §
COUNTY OF                                            §


               BEFORE ME, the undersigned authority, personally appeared

on behalf of Defendant, WAL-MART STORES TEXAS, LLC, who stated, upon oath, that the

statements, made in the foregoing instrument are within his personal knowledge and are true and
 \ V. '•>'*„       '

C0W-               .


CO* *




                                                   Name Printed                              the

statements made ir

correct. >
SWORN TO AND SUBSCRIBED before me, the undersigned authority, on the                    day of
                 ,2019.
€Ov


                                                         Notary Public in and for
                                                         the State of Texas
                                                                                            ‘ the
                                                         My Commission Expires:
statements made it

correct.




                                                                                            ■ iim



eorrtei.
     * -'ITV'h *
                    : ir

             Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 26 of 45
      • ■ *'Vt




                              IN THE
                                       EL PASO COUNTY, TEXAS

ANA A. MORAN                                   §
                                               §
Plaintiff,                                     §
                                               §
vs.                                            §     CAUSE NO.
                                               §
WAL-MART STORES TEXAS, LLC and§
WALMART INC.                  §
                                              §
Defendants.                                   §


                           PLAINTIFF’S FIRST REQUEST FOR PRODUCTION
                                 TO DEFENDANT. WALMART INC.
Plaintiff\
TO: Defendant, WALMART INC., through its registered agent, C T Corporation Systems,
1&99 Bryan St., Ste. 900, Dallas, TX 75201.

             COMES NOW, Plaintiff, ANA A. MORAN, and files and serves this, her First Request
? t r\i


for Production to Defendant, WALMART INC. and pursuant to Tex. R. Civ. P. 196, hereby

requests that Defendant produce for Plaintiffs inspection, photocopying or reproduction of the

records, documents and items listed in this request for production.

Phm!i$PRSUANT TO RULE 193.7 THIS REQUEST WILL FURTHER SERVE AS
AOTUALMOMm THAT THE PLAINTIFF INTENDS TO USE PRODUCED DOCUMENTS
4@AM§T<mU IN PRETRIAL PROCEEDINGS AND A T TRIAL. ACCORDINGLY, YOUR
PRODUCTION OF A DOCUMENT(S) IN RESPONSE TO THIS REQUEST
AUTHENTICATES THE DOCUMENT(S) FOR USE AGAINST YOU IN ANY PRETRIAL
PROCEEDING OR AT TRIAL UNLESS YOU OBJECT TO THE AUTHENTICITY OF ANY
PRODUCED DOCUMENT(S) WITHIN THE TIME LIMITS AND AS PARTICULARLY SET
OUT IN TEX.R.CIV.P 193.7, FROM THE DATE OF SERVICE OF THIS NOTICE.




PkAPWRSUAA
AGTU.4UmW::'
                 mu-
"QODUCT'

       p-1

pp'
             Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 27 of 45


urn' tirtomti?             r



nQODUCT                                        Respectfully submitted,

                                               BY: /s/ Geoffrey A. Borschow
It*'                                           GEOFFREY A. BORSCHOW
                                               State Bar No. 24082708
                                               MILAD K. FARAH
                                               State Bar No. 24055466
                                               FARAH LAW GROUP, PLLC
                                               1231 E. Missouri
                 !'! I     I.'
                                               El Paso, Texas 79902
tail thmue                                     T: (915) 533-0880
                                               F:(915) 533-1155
"*ODtjCrr                                      E: mkf@gflawoffices.com
                                               E. gab@gflawoffices.com

ft*'
                                               ATTORNEYS FOR PLAINTIFF




      r    .i ' r ’

 .07. h.-rjJJQ'

"v'.jdjc 'r'




                         I •: r
  ‘. I

  h'~1           „■




i’-'




         - 4 •
     Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 28 of 45




                               DEFINITIONS AND INSTRUCTIONS

1. DOCUMENT or DOCUMENTATION refers to any paper, book, record,, letter,
   memorandum, contract, agreement, invoice, receipt, canceled check, telegram, manual,
   newsletter, announcement, catalogue, diary entry, calendar, bulletin, tape, disk, partial or
   complete reports on or transcriptions of telephone or other conversations, accounting entry,
   financial calculation, drawing, sketch, or other similar materials which contain any verbal,
   graphic or pictorial information.

2. PERTAINING, PERTAINING TO, or PERTAINING THERETO means commenting
   upon, including, concerning, containing, regarding, discussing, reflecting, relating to,
   relevant to, used in connection with, embodying or evidencing and should be construed in
   the broadest sense of the word.

3. Production of Documents                                                                   ’■tter,
     uicuiuiaitu
     A^bdfflsaiua.ents and things described in this request are required to be produced. No part of
     thenfitoaments should be removed, destroyed, or concealed. In determining which
     fcaMients and things you are required to produce, you should carefully read and comply
     with the definitions and instructions incorporated herein by reference.

4. Lost or Destroyed Documents

     If it is claimed that any document or thing has been lost or destroyed, for each such
     document or thing state the circumstances relating to the loss or destruction of each such
     document or thing, the approximate date of loss or destruction and a reasonably complete
     description of the contents of said document, file, or thing.                         'tier.
     iilCiliOiaiK.


5.                      Information
     menpoour
     (kyou do not have accurate production of or information with respect to any Request for
     Production or any part thereof, state and give your best estimate as to the matter inquired
     about.
4




                                                                                            ■ plete
                                                                                              Vaer,
     U-'ti >Jt/!


5. mtm
     fc&assv -
     Ifer-
4




                                                                                            ■ plete
                                                                                              '■tV w,
      ■■■ lt^.5   I ■
        Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 29 of 45
                                                                                                ■ fieie




                          PLAINTIFF’S FIRST REQUEST FOR PRODUCTION
                    S''         TO DEFENDANT. WALMART INC.
        U>-

1. *    All photographs taken in connection with Plaintiffs causes of action in the possession,
        constructive possession, custody or control of Defendant, Defendant's attorney or anyone
        acting on Defendant's behalf.

2.      All photographs taken of the scene of the incident or the surrounding area of the scene of the
        incident in the possession, constructive possession, custody or control of Defendant,
        Defendant's attorney or anyone acting on Defendant's behalf.

3.      All photographs taken of Plaintiff which may be in the possession, constructive possession,
        custody or control of Defendant, Defendant's attorney or anyone acting on Defendant's behalf.
        H
4.      All pictures, motion pictures, movies, films, or photographic material of any kind taken of
        Plaintiff which are in the possession, constructive possession, custody or control of Defendant,
        Defendant's attorney or anyone acting on Defendant's behalf.

5.      All pictures, motion pictures, movies, films, or photographic material of any kind concerning
        the scene, vehicles, products or the events and happenings made the basis of the lawsuit t^k©#
        before, during or after the incident in question which are in the possession, construe^?,
        pps^es^sipr}, custody or control of Defendant, Defendant's attorney or anyone acting on
        Defendant's behalf.
        All photo?
6.      AlktWtten statements made by Plaintiff in the possession, constructive possession, custody
        or control of Defendant, Defendant's attorney or anyone acting on Defendant's behalf.

7.I .   All oral statements made by Plaintiff which were either recorded or taped on an electronic
        device or recorder which are in the possession, constructive possession, custody or control of
        Defendant, Defendant's attorney or anyone acting on Defendant's behalf.

8.      A copy of all documents filed with any state, county, city, federal or governmental agej^g^
        institution or department containing information about Plaintiff which are in the posses^>|^
        constructive possession, custody or control of Defendant, Defendant's attorney or anyone
        acting (©^Defendant's behalf.
        All phow
        ^Ij^^en reports of inspection, tests, writings, drawings, graphs, charts, recordings or
        ^pinions of any expert who has been used for consultation and whose work product forms a
        basis either in whole or in part of the opinions of an expert who is to be called as a witness.

1*0.    A curriculum vitae or resume for any consulting expert whose mental impressions or opinions
        have been reviewed by a testifying expert.

11.     Any and all copies of investigation documentation, reports and/or memoranda made by .gr
        submitted to Defendant, as a result ofthe incident which has been made the basis of Plaint|^^
        lawsuit.
        S$$IS8<£Sh$
            \   ‘

&
        W'-w'
•   &       ■
                Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 30 of 45
                mn,r'
    10.


    12.         Any and all written communications, including but not limited to letters and/qr
                memorandums, between agents, employees and/or representatives of Plaintiff that Defend]^
                prepared as a result of the incident made the basis of Plaintiff s lawsuit.
                i »v..»
                                                                                               • ----

    13.          Any{Jrulesd management guidelines, operating guidelines, or other similar document that
    &           .purppijsfo show operating policies and procedures for the management, repair, service, care,
                 and maintenance performed by WALMART INC., its employees and agents regarding the
                 maintenance of aisles, .merchandise, pallets, and related equipment used in store aisles.

    m, ’ Copies of any surveillance tapes, movies or photos of the Plaintiff on the date of the
                occurrence.

    15.         Copies of any settlement agreement between you and any other person or entity, whether,a^r
                party to this lawsuit or not, relating, pertaining or regarding the incidence made the basi^M4t
                this lawsuit or any damages resulting therefrom.                                         __’ lVr’

    A           G,qpie^iqf,any deposition transcripts from testimony provided in the litigation of this case.
    %           .purports''.
    17.         4iljsCof all employees working at the Walmart Store located at 12236 Montana Avenue, El
                Paso, TX 79938 on the day of the incident forming the basis of this lawsuit and the thirty (30)
                days thereafter.
    ili4. '
    18.         Copies of any and all incident reports regarding incidents allegedly involving this Defendant
                which have occurred over the past five (5) years in a similar manner as referenced in this
                lawsuit.

    19.         Copies of any and all correspondence (including emails) between this Defendant., andvany
                                                                                                         v8f
                person .or organization regarding the subject matter of this case.
    A           6qRie.Sa&isa;.
    6.          Coppes^f any and all correspondence (including emails) between any employee, agent,
    n-          nje|t|iber or officer of this Defendant and any person or organization regarding the subject
    17.
                matter of this case.

    i!;4.




                person, or’o
                                                                                                           m•
                                                                                                     . ......any

     A,
    6.
    17.
                 *** "V



    1!'4.




                                                                                                        _ _.''tsny
        Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 31 of 45


                                                                                                    any
                    01 i »>I 0
U*.                                  IN THE
6.   C,o$e$. 9*'                              EL PASO COUNTY, TEXAS
17           '
ANA A. MORAN                  §
                              §
Plaintiff,\                   §
                              §
vs.                           §                            CAUSE NO.
                              §
WAL-MART STORES TEXAS, LLC and§
WALMART INC.                  §
                              §
Defendants.                   §


        A                         PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                 TO DEFENDANT. WAL-MART STORES TEXAS. LLC
nun ■
TO: Defendant, WALMART INC., through its registered agent, C T Corporation Systems,
1999 Bryan St., Ste. 900, Dallas, TX 75201.

        Please take notice that pursuant to Rules 192 and 197 of the Texas Rules of Civil Procedure,

Plaintiff files and serves the attached interrogatories to be propounded to Defendant.
Defendants.
        You are hereby instructed to answer the following interrogatories separately, fully, in writing,
            1   [    {■


and underoath if required by Rule 197.2(d) of the Texas Rules of Civil Procedure. The answers shall

be:seryed upon the undersigned counsel within 50 days after the service of these interrogatories.
jr
        Your failure to make timely answers or objections may subject you to sanctions as provided

in Rule 215 of the Texas Rules of Civil Procedure.                                                 ■jure,

. ........Furtljqrniore, demand is made forthe supplementation of your answers to these interrogatories

as required-,byrRu[e 193.5 of the Texas Rules of Civil Procedure.

  ■a under ^.

                                                           Respectfully submitted,
~~srf
                                                           BY: /s/ Geoffrey A. Borschow
                                                           GEOFFREY A. BORSCHOW
                                                           State Bar No. 24082708                  jure.

* i.juu.ii ru »si»* ,




as fequirp^forRhl?

   ^ under**-:.
                                                                                     • 'Usiv
                  Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 32 of 45
                                                    i




as

     *->• wider ■**"
                                                           MILAD K. FARAH
                                                           State Bar No. 24055466
                                                           FARAH LAW GROUP, PLLC
                                                           1231 E. Missouri
                                                           El Paso, Texas 79902
                                                           T: (915) 533-0880
                                                           F: (915) 533-1155
                                                           E: mkf@gflawoffices.com
                                                           E. gab@gflawoffices.com

as IV'.;! i.                   !■ ')'g; if. l$y   ATTORNEYS FOR PLAINTIFF
                                         /
     vj-» * A s: ijj ■*



        ' Y r‘




                          .3




                                                                i
       Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 33 of 45




                                  Definitions and Instructions
                                                                                                \
A.     "You" and "Your": The terms "you" and "your" shall mean Defendant, WALMART INC.
       its employees, agents, and all other persons or entities acting or purporting to act on its
       behalf, whether authorized or not.

B.     "Person": The term "person" shall include individuals, and every type of entity, whether
       formed for business purposes or not.

C.     "Documents": The term "documents" shall mean writings of every type and from any
       source, including originals and non-identical copies thereof, that are in your possession,
       custody, or control or known by you to exist. This would include documents sent outside
       your organization to any source as well as documents intended for internal use.
                                                                                                \
rt.    The^erg^glso includes communications not only in words, but in symbols, pictures, sound
       repardjjjg^ films, tapes, and information stored in, or accessible through, computers or
       gkfi?£rpa$ijenal storage or retrieval systems, the term also includes codes and programming
       instructions and other materials necessary to understand such systems.
       "D-

       The term includes, but is not limited to: calendars, checkbooks, agendas, agreements,
       analyses, bills, invoices, records of obligations and expenditures, corporate bylaws and
r      charters, correspondence, diaries, files, legal documents, financial documents including
       balance sheets and profit and loss statements, letters, memoranda recording telephone or
       in-person conferences, manuals, books, press releases, purchase orders, records, schedules,
       memos of interviews, evaluations, written reports of tests or experiments, public relations
       releases, telegrams, teletypes, work papers, drafts of documents, and all other writings
rt..
       whose contents are related to the subject matter of the discovery request.

D.     j^OL^glaim a privilege or exemption from discovery for any of the material, please state
       tj^pepific ground for each privilege or immunity claimed, in order that the Plaintiff can
       determine the merit of the objection.

E.     "Identify" or "Identification":
r
       1.     As to a person: When used in a reference to a person or individual, the terms
              "identify" or “identification" mean to state his/her full name, address, and telephone
              number.                                                                            .-jus
                                                                                                dngs
       2.     As to an entity: The terms "identify" or "identification" when used in reference to
M..
       fraaiSiMspHtity such as a corporation, partnership or association, means to state the name
D.                    entity> 'ts business address, telephone number, and name of its chief
       TOP#*ecutive offlcer-
       dete1"
       3.     As to a document: When used in reference to a document, the terms "identify" or
              “identification" shall include the following:
r


                                                                                                 . JU2i

                                                                                                 tings
                                                                                                    * trv



D.
     Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 34 of 45


IX

     dc;veT-“ a-      A title, heading or caption of such document.

                 b.   The date appearing on such document; or if no date appears, the
                      approximate date on which the document was prepared.

                 c.   A general description of the document; or if no name appears, the
                      approximate date on which the document was prepared.

                 d.   The name of the person who signed the document or a statement that it was
                      unsigned.
     (i
                 e-   Name of the person or person who prepared the document.

                 f.   Name of the person or persons to whom the document was addressed and
                      to whom the document was sent.

                 g-   The physical location of the document.



                                                                                           wa$


          < --




                                                                                           was




                                                                                           vw.i,;
             .    y
          Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 35 of 45




                          PLAINTIFF’S FIRST SET OF INTERROGATORIES
                               TO DEFENDANT. WALMART INC

1.        Please state the full name, address, telephone number, date of birth, driver's license number’
          last four digits of the social security number, and occupation of the person answering these
          interrogatories. If you are answering these interrogatories as the authorized representative of
          Defendant, please state your full and correct title and position within the organizational
          structure of the company.

ANSWER:


2.        State those facts that you contend tend to refute Plaintiffs claims or to substantiate any
          defense of yours.

ANSWER:
    last four di.
    interrogate
3.  Plg^e^tate the name and address of each expert consulted whose report or work product will
    Ijg-yrelied Up0n in whole or in part or reviewed by a testifying expert witness in this case or
    whose report or work product was reviewed by a testifying expert witness in this case.

ANSWER:


4.  Describe in detail all policies and procedures the Defendant utilizes to ensure pallets are
    properly, and safely stored and removed by Defendant’s employees or agents as to not injure
    customers.                                                                             VU-
     last four di
ANSWER:
    -rotYogatu*
3.  EteSSStS#-'
5.     Have you, your agents, investigators or attorneys or anyone acting on your behalf obtained a
       written or recorded statement of any kind, report or memorandum, whether recorded,
AN S'' stenographically transcribed, oral or otherwise from any person of this incident. If so, please
       identify the individual from whom the statement was taken and the date the statement was
       taken.

ANSWER:                                                                                             ijure



&NSWi&XQMj>i your attorneys or investigators or anyone acting on your behalf, have any maps, charts
    djja|£a^;,'.photographs, videos, motion pictures, and/or recordings taken of the scene of this
    incident, of any of the physical or mechanical objects, and/or of the person involved in this
    incident?

AN^1''



                                                                                                    ijure

/■   ..
          ii'<t lour ui
                  Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 36 of 45
                                                                                                           'i’arc




 ANSWcE^rains,.
                  !ncjde,v
                  v*~ - *. ,




 7.               Were any tests, inspections or measurements made or taken with respect to the scene or any
                  object involved? If so, please state the name, telephone number, and address of the person
■______________




                  now having custody of any written report concerning each test, inspection or measurement.

 ANSWER:


 8.    Please state completely and fully all representations, statements, declarations or admissions
 AN SWmtle,b^Plaintiff or any agent, servant or employee of Plaintiff. Include in your answer when
      .t^js^mmunication was made, the total verbatim communication and, if that is not possible,
      then state the detailed substance of the communication, by whom the communication was
      made, where such communication took place, and all persons present when such
 ,    communication was made.

ANSWER:


 9.               Please state in full detail each and every contention or denial of liability on any claim made
                  the basis of this suit. Include in your answer:
  8.              .Please, state
                                   all facts known to you, and all propositions of law that your attorney, or
                  the. com         anyone acting on your behalf or their behalf, which you contend support or
                  t hp-            corroborate each such denial;

                               b.     the name, business and residence address, and telephone number of each
                                      person known to you who claims to have any knowledge relating to each
                                      such denial of any claim; and

                               c.     the name, business and residence address, and telephone number of the
                                      present custodian of any writings in support of each such denial. nade

ANSWER:                        slaU

                  Phe..cor':
  10.             fjevyou contend that any personal injuries or damages sustained by Plaintiff were caused by
                  an occurrence other than this incident, such as a disease or physical condition, either before
                  or after the incidents made the basis of this case? If so, describe in detail such other
                  occurrence, disease, injury or condition.

ANSWER:
                                                                                                             vi iG


                                                                                                           rtadc

 ANSWER:
 er:
         .


   '0.            Do
                   Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 37 of 45
1o.                Do.-’"




  11.              Do you contend that Plaintiff has done anything or failed to do anything that constitutes a
                   failure to mitigate damages? If so, please describe what your contention is based on and what
                   evidence exists to support same.                                                         ilaue
 ANSWER
L..I. . ------ -




 !£',              LbA''
 12.               Please identify and describe in detail any previous incidents which have occurred in the same
                   way or in substantially the same way as the incident made the basis of this litigation.


ANSWER:


 13. Please identify (by title, author, editor, edition, publisher, date of publication, section, portion,
 ANSW|M:Page) every published treatise, periodical, or pamphlet on a subject of history, medicine,
     or other science or art that you may offer to use in the trial of this case under Rule 803(18) of
     the Texas Rules of Evidence.
                   \
ANSWER:-


 14.               Please describe fully how the alleged occurrence happened, stating all events relating to
                   such occurrence in the order they happened. If you do not have personal knowledge,
                   provide this information to the best of your knowledge, stating how you came into this
                   information.
                                                                                                        ion.
A. MSWEtRlI. nacrp \ ^

         br other seif
         the Texas'
 15.     Did you or any agent or employee of the defendant witness any part or all of the alleged
     '"""occurrence? If so, please provide:

                              a. the name and address of the witness;

                              b. everything that was noticed;

                              c. where in reference to the location of alleged occurrence at the time he of
                                 she          witnessed the occurrence.                                ion.
ANSW|Ra,j:sci,.
    the Texas'
15. Did yo' -




                                                                                                            ie or
                                                                                                             ion.
       Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 38 of 45

                                                                                               OV



       ..... .....   . iri            w                               or any agent or employee
       of the ,defendant anticipate the occurrence of an incident similar to that of the alleged
15.    ©egurrence? If so, please state:

           a. the identity, including name and address, of the individual who anticipated
              such occurrence;

           b. how such occurrence was anticipated;

           c. how such anticipation was made known to the defendant;

           d. what steps the defendant took to protect against such anticipated incidents.
A&^Wi&t/some tii
A.NS\VERj'np def
      ■ope u rrT

17.    For each individual who experienced occurrences similar to the alleged occurrence, please
       give the following information:

           a. complete identification, including name, address, telephone number and
              place of employment;

           b. the date of the occurrence;

       &mthehexact location of the occurrence;
‘ANSWg&fa. dsf
     0Ci4rr^e reason given to any agent or employee of the defendant by the person
           who experienced the occurrence as to the cause of his or her occurrence.

ANSWER:


18.    Did you or any agent or employee of the defendant examine or inspect the place or area
       where the Plaintiff alleges that the occurrence took place within a 24 hour period prior to
       the alleged occurrence? If so, please state:

 vtl
    • , 6-, Ih^ date and time of day of inspection or examination;
ANSWER.:.;, ■‘i-
        fj. the identification, including name, address and telephone of each person involved
            in such inspection or examination;

           g. what such examination revealed or show;

           h. each act or activity done or undertaken by you or any agent or employee of the
              defendant in response to any condition or circumstance disclosed by such
              examination or inspection.
                        Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 39 of 45

i .
                        \ dlv* '


ANSWER:


    19.                State whether you or any agent or employee of the defendant examined or inspected the
                       place where Plaintiff alleges that the occurrence took place at any time after the. alleged
                       occurrence? If so, please give the following information with regard to the first
'   ^




        ■   :   ■




                    ,. examination or inspection of such place or area after such occurrence:
                    *




                         '* e. the date and time of day;

                           f. the identification, including the name and address, of each person involved in such
                              examination or inspection;

                           g. what such inspection or examination consisted of;

                           h. what such examination or inspection revealed or disclosed.                     i the
                                                                                                              cred
ANSWER;:! rren ce
    examihatio.
                          ’ li. P'
20.                     Pledge -state everything you or any agent or employee of the defendant did to avoid the
                        alleged occurrence.

ANSWER:


21.  Please give the substance of all communications or statements made by or conversations
     between the Plaintiff and you or any agent or employee of the defendant concerning tl^e.
     alleged occurrence.                                                                oeid
ANS WERai rrcrtCv
ANSWER:^;, :

20.       Please
22.       Please state the names, addresses, and job titles of all personnel working at the Walmart
          store located at 12236 Montana Avenue, El Paso, TX 79938, on the day of the incident
    aims- forming the basis of this lawsuit herein.

ANSWER:




    ANSWER;m }^a^g
                           I
    20.                 Please

    AIMS’
*
               Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 40 of 45



                                                                                               uf’-d
                                             VERIFICATION
    Mli:,,, »m
    STATE OF TEXAS                                   §
    20.  Pie^t*                                      §
    COUNTY OF.                                       §

    tYlP
               BEFORE ME, the undersigned authority, personally appeared

    on behalf of Defendant, WALMART INC., who stated, upon oath, that the statements made in the
                                                                                           i   U,v
    foregoing instrument are within his personal knowledge and are true and correct.


    STATE OF TEX
    20.



                                                  Name Printed




    SWORN,TO AND SUBSCRIBED before me, the undersigned authority, on the                  day of
     ‘  ”f' ' ' '
          *■         _, 2019.
    STATE 6f 1 EX
     •^TTVXV
                                                         Notary Public in and for
                                                         the State of Texas

                                                         My Commission Expires:




                LL.

    STATE OF TE?
    hi
      'M I V’T!''




                                                                                               . —r



    STATE OF MV*
El Paso County - CountyCase
                        Court3:19-cv-00244-KC
                              at Law 6                                            Filed
                                                 Document 1-1 Filed 08/29/19 Page 41  of8/20/2019
                                                                                         45       12:56 PM
                                                                                                    Norma Favela Barceleau
                                                                                                               District Clerk
                                                                                                            El Paso County
                                                                                                            2019DCV2468
                                    IN THE COUNTY COURT AT LAW NUMBER SIX
                                             EL PASO COUNTY, TEXAS

          ANA A. MORAN,                                     §
                                                            §
                       Plaintiff,                           §
                                                            §
          v.                                                §     Cause No. 2019DCV2468
                                                            §
          WALMART STORES TEXAS, LLC                         §
          and WALMART INC.                                  §
                                                            §
                       Defendant.                           §

                          DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL PETITION

          TO THE HONORABLE JUDGE OF SAID COURT:
                  Defendants WALMART STORES TEXAS, LLC and WAL-MART INC. (proper entity being

          WAL-MART STORES TEXAS, LLC) file their Answer to Plaintiff’s Original Petition ("Petition"),

          and in support thereof would respectfully show the Court as follows:

                                                            I.
                                                 GENERAL DENIAL
                  Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants deny all material

          allegations contained in Plaintiff’s Original Petition and demand strict proof thereof as required by

          law.

                                                           II.
                                                      DEFENSES
          A.      The acts and omissions of certain non-parties to this lawsuit were the sole proximate cause of

          the occurrence and any alleged injuries or damages claimed by Plaintiff.

          B.      To the extent Plaintiff suffered any injuries or damages as described in Plaintiff’s Petition,

          which Defendants deny, those injuries and damages were proximately caused by the acts or omissions

          of persons and/or entities over whom Defendants have no control and for whom Defendants have no

          liability.
          Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 42 of 45



C.     Plaintiff’s injuries and damages, if any, may have resulted from pre-existing and/or unrelated

condition(s), and thus were not proximately caused by the occurrence made the basis of this lawsuit.

D.     Plaintiff’s injuries and damages, if any, may have resulted from subsequent events or

conditions that constitute new and intervening causes, which were not proximately caused by

Defendant.

E.     Plaintiff’s injuries and damages, if any, may have been the result of an unavoidable accident

as that term is defined and recognized by law.

F.     The injuries and damages sustained by Plaintiff, if any, can be attributed to several causes and

accordingly should be apportioned among the various causes according to the respective contributions

of such causes to the harm sustained.

G.     Defendants plead Texas Civil Practice and Remedies Code Section 41.0105, which limits

Plaintiff’s recovery of medical expenses.

H.     Defendants plead the provisions of the Texas Finance Code, Section 304.1045, which

prohibits the recovery of prejudgment interest on any award of future damages.

I.     Plaintiff's recovery for lost earnings, lost earning capacity, or other pecuniary loss, if any, must

be limited to the net loss after reduction for income tax payments or unpaid tax liability pursuant to

federal income tax law pursuant to Tex. Civ. Prac. & Rem. Code Section 18.091(a).

                                                   III.

                                    AFFIRMATIVE DEFENSES

       In the alternative, and without waiving the foregoing, Defendants assert the following

affirmative defenses:

A.     Plaintiff’s injuries and damages, if any, may have been proximately caused by Plaintiff’s own

negligence, which bars recovery or, in the alternative, reduces it proportionately.
          Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 43 of 45



B.     To the extent Plaintiff failed to act reasonably to mitigate alleged damages, if any, Defendants

are not responsible for any damages that could have been avoided.

                                                 IV.

                                           JURY DEMAND

       Defendants request trial by jury.

       WHEREFORE, PREMISES CONSIDERED, Defendants pray to the Court that they be

allowed to go hence without day and with their costs.


                                                       Respectfully submitted,

                                                       MOUNCE, GREEN, MYERS,
                                                       SAFI, PAXSON & GALATZAN
                                                       A Professional Corporation
                                                       P. O. Drawer 1977
                                                       El Paso, Texas 79999-1977
                                                       Phone: (915) 532-2000
                                                       Telefax: (915) 541-1597
                                                       enriquez@mgmsg.com

                                                    By: ___/s/ Laura Enriquez______
                                                           Laura Enriquez
                                                           State Bar No. 00795790
                                                   Attorneys for Defendants

                                  CERTIFICATE OF SERVICE
         In compliance with Texas Rule of Civil Procedure 21a (e), I certify that on this 20th day of
August 2019, a true and correct copy of the foregoing document filed electronically with the clerk of
the court in accordance with Texas Rule of Civil Procedure 21 (f)(1), and served electronically to the
following counsel of record:

       Geoffrey A. Borschow
       Milad K. Farah
       Farah Law Group, PLLC
       1231 E. Missouri
       El Paso, Texas 79902
       mkf@gflawoffices.com
       gab@gflawoffices.com

                                                              __/s/ Laura Enriquez________
                                                              Laura Enriquez
El Paso County - CountyCase
                        Court3:19-cv-00244-KC
                              at Law 6                                            Filed
                                                 Document 1-1 Filed 08/29/19 Page 44  of8/20/2019
                                                                                         45       12:56 PM
                                                                                                  Norma Favela Barceleau
                                                                                                             District Clerk
                                                                                                          El Paso County
                                                                                                          2019DCV2468
                                  IN THE COUNTY COURT AT LAW NUMBER SIX
                                           EL PASO COUNTY, TEXAS

           ANA A. MORAN,                                    §
                                                            §
                     Plaintiff,                             §
                                                            §
           v.                                               §    Cause No. 2019DCV2468
                                                            §
           WALMART STORES TEXAS, LLC                        §
           and WALMART INC.                                 §
                                                            §
                     Defendant.                             §

                              DEFENDANTS’ JURY DEMAND AND SUBMISSION OF FEE
                     COMES Defendants WALMART STORES TEXAS, LLC and WALMART INC.

            (proper entity being Wal-Mart Stores Texas, LLC), having filed with the clerk of the court a

            written request for jury trial in compliance with Texas Rule of Civil Procedure 216(a), herewith

            deposit with the clerk the jury fee of FORTY DOLLARS ($40.00). The clerk, pursuant to Texas

            Rule of Civil Procedure 216(b), is requested to promptly enter a notation of payment of such fee

            upon the court's docket sheet.

                                                                Respectfully submitted,

                                                                MOUNCE, GREEN, MYERS,
                                                                SAFI, PAXSON & GALATZAN
                                                                A Professional Corporation
                                                                P. O. Drawer 1977
                                                                El Paso, Texas 79999-1977
                                                                Phone: (915) 532-2000
                                                                Telefax: (915) 541-1597
                                                                enriquez@mgmsg.com

                                                                By: ___/s/ Laura Enriquez________
                                                                       Laura Enriquez
                                                                       State Bar No. 00795790
                                                                       Attorneys for Defendants




            14475-470 / 1469031
           Case 3:19-cv-00244-KC Document 1-1 Filed 08/29/19 Page 45 of 45



                                 CERTIFICATE OF SERVICE

        In compliance with Texas Rule of Civil Procedure 21a (e), I certify that on this 20th day
of August 2019, a true and correct copy of the foregoing document filed electronically with the
clerk of the court in accordance with Texas Rule of Civil Procedure 21 (f)(1), is served on the
party or attorney electronically pursuant to Texas Rule of Civil Procedure 21a (a)(1), or if the
email address of the party or attorney is not on file with the electronic filing manager then
service is accomplished pursuant to Texas Rule of Civil Procedure 21a (a)(2).

        The following parties or attorney(s) are served with the foregoing document:

         Geoffrey A. Borschow
         Milad K. Farah
         Farah Law Group, PLLC
         1231 E. Missouri
         El Paso, Texas 79902
         mkf@gflawoffices.com
         gab@gflawoffices.com
                                                     _/s/ Laura Enriquez_____
                                                     Laura Enriquez




14475-470 / 1469031
